RYLAND, J.
Prom the above statement, it is plainly to be seen that the very point now presented for the consideration of this court, was heretofore before the court in the case of Taylor v. Maguire, the same identical persons, parties thereto, as are now before this court. See 12 Mo. R. 313. In the reported case, the presiding justice of this court, Judge Naptor, wrote the opinion of the court. Since this decision, this court has undergone.a change in its members. I was not a member of the former Supreme Court; I have, therefore, from respect t'o the able counsel who again has brought this case before this court, looked into the facts of the case, as well as to the opinion given therein, as reported in 12 Mo. R. I concur very cheerfully with the opinion and views of Judge Napton, and feel no disposition to disturb or even cast a shade of doubt over his opinion. Although Maguire was plaintiff in that ease, and Taylor is plaintiff in this, yet the same subject matter was in controversy in both cases, and the same point in both cases in this court. For the opinion of this court, therefore, in the present case, we refer to the case of Taylor v. Maguire, 12 Mo. R. 313. Judgment of the court below is affirmed.